Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on May 13, 2009 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SIRIUS XM RADIO INC. (Exact name of Company as specified in its charter) Delaware 52-170027 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1221 Avenue of the Americas, 36th Floor New York, New York 10020 Telephone: (212) 584-5100 (Address including zip code, and telephone number, including area code, of principal executive offices) AMENDED AND RESTATED SIRIUS SATELLITE RADIO 2003 LONG-TERM STOCK INCENTIVE PLAN
